441 F.2d 1147
UNITED STATES of America Plaintiff-Appellee,v.Henry MILLER, Jr., Defendant-Appellant.No. 30566 Summary Calendar.**(1) Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part. I.
United States Court of Appeals, Fifth Circuit.
May 7, 1971.

Clyde W. Bowen, Atlanta, Ga., Court appointed for defendant-appellant.
John W. Stockes, Jr., U.S. Atty., Robert E. Whitley, Asst. U.S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The sole question presented on this appeal is whether or not the provisions of Section 5861(d) and (i) of Title 26, United States Code, violated the appellant's constitutional rights against self-incrimination.  The identical question was presented to this court in the case of Piper v. United States,  443 F.2d 371, in which this court upheld the constitutionality of these provisions of the National Firearms Act.


2
For the reasons set forth in Piper v. United States, the judgment of the district court is hereby affirmed.1


3
Affirmed.



1
 See United States v. Freed, et al., 401 U.S. 601, 91 S.Ct. 1112, 28 L.Ed.2d 356 (1971); Coleman v. United States, 5 Cir., 1971, 441 F.2d 1132; United States v. Matthews, 5 Cir., 1971, 438 F.2d 715; United States v. Ramsey, 5 Cir., 1970, 429 F.2d 565